Rothrock, J.
— The facts npon which the appellants rely for a reversal of the judgment are as follows: The defendant, Callopy, is the head of a family, and resides in the state of Wisconsin, and was employed by the garnishee railway company, and labored for it in that state; and the garnishee, at the time it was garnished, was indebted to Callopy in the sum of one hundred and six dollar's. It is claimed that, under the laws of Wisconsin, the wages due him are exempt from the payment of his debts, and that he is entitled to claim that exemption in this state. Every question in this case was determined against the appellants in the ease of Mooney v. U. P. Railway Co., 60 Iowa, 346, and in Broadstreet v. Clark, 65 Iowa, 670. It is said in the last-named case that “we regard it as the settled rule in this state that the exemption laws of another state or territory can not be pleaded or relied on as 'a defense by either the garnishee or judgment debtor.”
If we understand counsel for the appellants, they practically concede that the case of Mooney v. U. P. Railway Co., supra, stands squarely in the way of a reversal of this case; but they seem to think that the attention of the court was not called in that case to the proposition that the debt was exempt by the laws of Nebraska. This is a mistake, and the opinion7 in the case so shows. It is useless to cite cases which hold that by some sort of comity the exemptions allowed to residents of this state should be extended to residents of sister states. Exemption laws are purely statutory, and our Code (section 3072) expressly provides that “if the debtor is a resident of this state, and is the head of a family,” he may hold certain property and debts as exempt. This provision as plainly requires *569that there must be residence in this state as that the debtor mnst be the head of a family.
There is no other question in this case which, demands consideration, and the judgment of the district COUrt ÍS AFFIRMED.